Case 1:18-mc-00561-JMF Document 4-10 Filed 12/05/18 Page 1 of 3




               EXHIBIT 10
12/3/2018               Case 1:18-mc-00561-JMF              Document 4-10 Filed 12/05/18 Page 2 of 3
                              https://www.sec.gov/Archives/edgar/data/782124/000078212418000007/xslX-17A-5_X01/primary_doc.xml


      Form X-17A-5 Filer Information                                  UNITED STATES                                                  OMB APPROVAL
                                                          SECURITIES AND EXCHANGE COMMISSION
                                                                  Washington, D.C. 20549
                                                                                                                          OMB Number: 3235-0123
                                                                   ANNUAL AUDITED REPORT
                                                                        Form X-17A-5
                                                                           Part III                                       Estimated average burden hours per
               FORM X-17A-5/A                                                                                             response: 12.00
                                                                          FACING PAGE
                                              Information Required of Brokers and Dealers Pursuant to Section 17 of the
                                                     Securities Exchange Act of 1934 and Rule 17a-5 Thereunder


  X-17A-5/A: Filer Information
  Filer CIK                                    0000782124

  Filer CCC                                    XXXXXXXX

  Is this a LIVE or TEST Filing?                  LIVE      TEST

  Would you like a Return Copy?

  Is this an electronic copy of an official
  filing submitted in paper format?

  Confirming Copy File Number

   Submission Contact Information

  Name

  Phone

  E-Mail Address

  Notify via Filing Website only?


  X-17A-5/A: Submission Information
  Report for the Period Beginning              01-01-2017

  and Ending                                   12-31-2017

  Type of Registrant                              Broker-dealer

                                                  OTC derivatives dealer

   Material Weakness

  Does this submission include an                 Yes       No
  accountant's report covering the
  compliance report that indentifies one or
  more material weaknesses?
  Please describe what information is being
  amended with this filing.


  X-17A-5/A: A. Registrant Identification
  Name of Broker-dealer                         J.P. MORGAN SECURITIES LLC


  Address of Principal Place of Business (Do not use P.O. Box No.)
  Address 1                                    383 MADISON AVENUE

  City                                         NEW YORK

  State/Country                                NEW YORK

  Mailing Zip/ Portal Code                     10179

  Name and Telephone Number of Person to Contact in Regard to this Report
  Name                                         Charles DiVuolo

  Telephone Number                             212-552-9891


  X-17A-5/A: B. Accountant Identification
https://www.sec.gov/Archives/edgar/data/782124/000078212418000007/xslX-17A-5_X01/primary_doc.xml                                                               1/2
12/3/2018                Case 1:18-mc-00561-JMF              Document 4-10 Filed 12/05/18 Page 3 of 3
                               https://www.sec.gov/Archives/edgar/data/782124/000078212418000007/xslX-17A-5_X01/primary_doc.xml

  Independent Public Accountant
  Name - if individual, state last, first, and   PricewaterhouseCoopers LLP
  middle name
  Address 1                                      300 Madison Avenue

  City                                           New York

  State/Country                                  NEW YORK

  Mailing Zip/ Postal Code                       10017

  Check One                                        Certified Public Accountant
                                                   Certified Public Accountant not resident in United States or any of its possessions

  X-17A-5/A: Signature
  Oath or Affirmation
 I, James M Collins, swear (or affirm) that, to the best of my knowledge and belief the accompanying financial statement and supporting schedules
 pertaining to the firm of J.P. MORGAN SECURITIES LLC, as of 02-27-2018, are true and correct. I further swear (or affirm) that neither the company nor
 any partner, proprietor, principal officer or director has any proprietary interest in any account classified solely as that of a customer, except as follows:
  Signature                                      James M Collins


  Title                                          Managing Director


  Notary Public
  Checking this box acknowledges that this
  oath or affirmation has been notarized.




https://www.sec.gov/Archives/edgar/data/782124/000078212418000007/xslX-17A-5_X01/primary_doc.xml                                                                  2/2
